Name: Commission Regulation (EC) No 523/2003 of 21 March 2003 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled long grain rice B issued in Regulation (EC) No 1898/2002
 Type: Regulation
 Subject Matter: trade policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R0523Commission Regulation (EC) No 523/2003 of 21 March 2003 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled long grain rice B issued in Regulation (EC) No 1898/2002 Official Journal L 076 , 22/03/2003 P. 0006 - 0006Commission Regulation (EC) No 523/2003of 21 March 2003concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled long grain rice B issued in Regulation (EC) No 1898/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 411/2002(2), and in particular Article 13(3) thereof,Whereas:(1) An invitation to tender for the export refund on rice was issued under Commission Regulation (EC) No 1898/2002(3).(2) Article 5 of Commission Regulation (EEC) No 584/75(4), as last amended by Regulation (EC) No 1948/2002(5), allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award.(3) On the basis of the criteria laid down in Article 13 of Regulation (EC) No 3072/95 a maximum refund should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders submitted from 17 to 20 March 2003 in response to the invitation to tender for the export refund on wholly milled long grain rice B to certain third countries issued in Regulation (EC) No 1898/2002.Article 2This Regulation shall enter into force on 22 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 272, 13.10.2001, p. 19.(4) OJ L 61, 7.3.1975, p. 25.(5) OJ L 299, 1.11.2002, p. 18.